Citation Nr: 0816712	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Huntington, West Virginia, which denied the above claim.

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
in Washington, DC.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are applicable to the veteran's claim here on appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2007).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c) (2007).

The record reflects at the time of the veteran's claim for 
TDIU, service connection was in effect for post-traumatic 
stress disorder (PTSD) which was rated as 50 percent 
disabling; residuals of a gunshot wound to the right forearm, 
injuring muscle group VIII, which was rated as 30 percent 
disabling; status post open reduction of the right forearm 
with deformity to the ulna, which was rated as 10 percent 
disabling;  and for donor site scars of the right fibula and 
bilateral posterior thighs, which was rated as 10 percent 
disabling.  The veteran has a combined disability rating of 
70 percent.

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16 (a) (2007).  Id.

According to 38 C.F.R. § 4.16(b), it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's service-connected 
disabilities affect his employability, in relation to his 
non-service-connected disorders, which include residuals of a 
right ankle fracture and hearing loss.  As such, the claim is 
remanded so that an appropriate VA examination may be 
obtained.  The veteran should also be afforded a social and 
industrial survey to assess his employment history and day-
to-day functional impairment caused by his service-connected 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA social and industrial survey to assess 
his employment history, educational 
background, and day-to-day functioning.  
The claims file should be made available 
to the examiner.  The report should 
include a full account of the veteran's 
occupational and educational history since 
service.  A written copy of the report 
should be associated with the veteran's 
claims file.

2.  The RO/AMC shall schedule the veteran 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to ascertain whether 
one or more of his service-connected 
disabilities (PTSD; residuals of a gunshot 
wound to the right forearm, injuring 
muscle group VIII; status post open 
reduction of the right forearm with 
deformity to the ulna; and donor site 
scars of the right fibula and bilateral 
posterior thighs) have made the veteran 
incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and the non-
service-connected disabilities of the 
veteran.

3.  The RO/AMC shall readjudicate the 
veteran's claim on appeal, with 
consideration of the provisions of 
38 C.F.R. § 4.16(a) and (b).  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board. Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



